Citation Nr: 0518244	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for musculoligamentous 
sprain, lumbosacral sprain, rated as 20 percent disabling, 
prior to August 14, 2004.

2.  Entitlement to an increased rating for musculoligamentous 
sprain, lumbosacral sprain, rated as 40 percent disabling, 
from August 14, 2004, forward.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1974 to 
July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for musculoligamentous 
sprain, lumbosacral sprain, which was rated as 20 percent 
disabling.  In a September 2004 rating decision, the RO 
granted an increased rating of 40 percent for 
musculoligamentous sprain, lumbosacral sprain, effective 
August 14, 2004.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 2004, the veteran's musculoligamentous 
sprain, lumbosacral sprain was manifested by subjective 
complaints of functional loss due to pain, and objective 
findings of perimuscular tenderness in the lumbar spine, loss 
of normal lordotic curvature, positive straight-leg signs, 
some limitation of motion, decreased sensation on the lateral 
aspect of the left leg, and x-ray findings of fusion of the 
right transverse process of L5 to the sacrum.  

2.  Presently, the veteran's musculoligamentous sprain, 
lumbosacral sprain is manifested by subjective complaints of 
functional loss due to pain with periods of flare-ups, and 
objective evidence of tenderness to palpation, limitation of 
motion due to pain, straightening of the normal lumbar 
lordotic curvature, negative straight-leg rising test, 
decreased sensation and muscular weakness of both lower 
extremities, no nerve root irritation, and multi-level 
degenerative changes of the lumbar spine.  




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
musculoligamentous sprain, lumbosacral sprain for the period 
prior to August 14, 2004, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

2.  The criteria for a rating greater than 40 percent for 
musculoligamentous sprain, lumbosacral sprain for the period 
subsequent to August 14, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2003 VA letter, prior 
to the September 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate an 
increased rating claim for musculoligamentous sprain, 
lumbosacral sprain.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The RO notified the veteran of 
his responsibility to respond to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA of all other evidence 
necessary to support his increased rating claim for 
musculoligamentous sprain, lumbosacral sprain, so that VA 
could help by getting that evidence.  He was asked to provide 
information and/or evidence, which would include evidence in 
his possession, in support of his claim.

The Board notes that the August 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In September 2003 and September 2004 rating decisions, the 
January 2004 statement of the case, and the February 2004 and 
September 2004 supplemental statements of the case, the RO 
notified the veteran of the laws and regulations pertaining 
to increased ratings, and provided a detailed explanation why 
an increased rating for musculoligamentous sprain, 
lumbosacral sprain was not warranted under the applicable 
laws and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA outpatient treatment reports dated from June 
2003 to July 2004.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2003 and 
August 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his increased rating claim; was 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.


Analysis

The RO originally granted service connection for low back 
strain in March 1982 with a noncompensable rating effective 
August 1, 1981.  The RO subsequently increased the disability 
rating to 10 percent in a February 1983 rating decision, and 
then to 20 percent in a January 1984 rating decision.  In 
January 1986, the RO reduced the disability rating to 10 
percent, and the veteran appealed this decision to the Board, 
where the claim was denied.  In a December 1987 rating 
decision, however, the RO granted an increased rating of 20 
percent effective November 19, 1987, and re-characterized the 
veteran's disability as musculoligamentous sprain, 
lumbosacral sprain.  

The veteran filed a claim for an increased rating for 
musculoligamentous sprain, lumbosacral sprain in July 2003.  
On his VA Form 9 dated in February 2004, the veteran stated 
that he has severe back pain and is unable to bend over, sit, 
or stand for any length of time.  He indicated that he takes 
pain medication to be able to rest and sleep and that he has 
numbness and pain in the legs, which also radiates up to the 
neck and shoulders.  He also noted that his arthritis has 
worsened in the lower back.  In sum, the veteran contended 
that the level of his service-connected musculoligamentous 
sprain, lumbosacral sprain was higher than warranted by a 20 
percent rating.  

In a September 2004 rating decision, the RO granted an 
increased rating of 40 percent for the service-connected 
musculoligamentous sprain, lumbosacral sprain, effective 
August 14, 2004.  However, as the veteran has not indicated 
that he is satisfied with this rating and the grant is for 
less than a total disability rating, the Board will determine 
whether the veteran is entitled to a higher disability 
rating.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's musculoligamentous sprain, lumbosacral sprain 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237 (2004).  The Board notes that during the course of 
this appeal, the schedular criteria for evaluation of 
diseases and injuries of the spine were changed effective 
September 26, 2003.  In the February 2004 and September 2004 
SSOCs, the veteran was provided a copy of the revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991)(when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedule pertaining to the 
diseases and injuries of the spine and published it in the 
Federal Register, the publication clearly stated an effective 
date of September 26, 2003, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  Accordingly, for the period prior to 
September 26, 2003, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
musculoligamentous sprain, lumbosacral sprain and evaluation 
will be under the amended provisions for evaluating 
musculoligamentous sprain, lumbosacral sprain from September 
26, 2003.

Prior to September 26, 2003, Diagnostic Code (DC) 5295 
provided that lumbosacral strain with characteristic pain on 
motion warranted a 10 percent rating.   A 20 percent rating 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum rating of 40 
percent was available for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, DC 5295 (2002).

A new rating formula for the spine became effective September 
26, 2003.  The Diagnostic Code for lumbosacral strain was 
changed to DC 5237.  38 C.F.R. § 4.71a, DC 5237 (2004).  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the veteran has not been diagnosed as 
having degenerative disc disease, nor is her service 
connected for degenerative disc disease.  Accordingly, the 
ratings codes pertaining to intervertebral disc syndrome are 
not applicable.

An August 2003 VA examination report shows that since 
discharge, the veteran has had periodic pain in the lumbar 
region, sometimes extending into the left leg with numbness 
and tingling.  In the last 12 months, the veteran was noted 
to have about four episodes when he was incapacitated and 
could not work for about a week.  He was not found to have 
any trouble with his bowels or bladder, except sometimes the 
pain medication made it difficult to void.  Physical 
examination revealed that the veteran walked with a normal 
gait.  He had some perimuscular tenderness in the lumbar 
spine, and a straight lordosis.  He could flex 75 degrees and 
extend 20 degrees.  He also had 30 degrees of right and 50 
degrees of left lateral rotation.  He had some moderate 
extensor hallucis longus strength, equal on right and left, 
and positive straight-leg signs on the right and left at 45 
degrees.  There was decreased sensation on the lateral aspect 
of the left leg to pinprick, and reflexes in the knees and 
ankles were +1.  The impression was lumbosacral pain and 
chronic pain.  The radiology examination report showed that 
lumbar vertebral body height and alignment were within normal 
limits.  However, there was a loss of normal lordotic 
curvature with straightening of the spine.  There was no 
intervertebral disk abnormality or paravertebral soft tissue 
abnormality seen, and several spinal canal diameters were 
within normal limits.  Fusion of the right transverse process 
of L5 to the sacrum was noted.  The radiological impression 
was loss of normal lordotic curvature of the spine with no 
sign of degenerative disk disease.

In January 2004, Beau B. Meyer, M.D. stated that it did not 
look like the veteran could hold down a job on a  regular 
basis due to his multiple problems, including cervical and 
back pain, hypertension, and possible depression.  A July 
2004 VA treatment record showed that the veteran had been 
unemployed for one year.  It was noted that he planned to go 
to school in August for further training to make himself more 
marketable.

An August 2004 VA examination report shows complaints of back 
pain radiating down both lower extremities to the feet when 
active, and worse when stooping or bending, or when the 
weather is cold or rainy.  The veteran stated that his 
walking is limited to less than half a block and that he can 
stand less than one hour.  He also stated that his bowel and 
bladder are intact.  He reported increased limitations 
following repetitive use and flare-ups, and taking occasional 
rest periods.  He estimated that he has been on bed rest 
about 30 days in the last year because of his back pain, but 
stated that the bed rest is not physician prescribed.  The 
veteran stated that he has been unemployed for one year due 
to his back pain, which he says also interferes with his 
daily activities, such as bathing, dressing, housework, or 
yard work.  He did not report using a back brace or any 
ambulatory aids.  

Physical examination showed tenderness to palpation from L3 
to the sacrum, and over both sacroiliac joints.  Waddell 
signs were positive.  Range of motion was limited by pain, 
flexion 30 degrees, extension 10 degrees, lateral bend left 
and right 10 degrees, and rotation left and right 20 degrees.  
Seated straight-leg raising was negative to 90 degrees but 
did reproduce low back pain.  Motor strength showed 4/5 
hold/break weakness throughout both lower extremities, from 
hip to toe.  The veteran could heel walk, but toe walking was 
difficult on the right.  He was able to bent knee walk.  The 
sensory examination showed patchy decreased sensation that 
did not follow a dermatome distribution.  There was decreased 
sharp sensation on the medial portion of the left leg and the 
left great toe, and decreased sharp sensation of the medial 
right leg, but the foot and toes were entirely intact.  The 
deep tendon reflexes were 2+ and equal.  There was no 
Babinski or clonus.  The gait was normal with no ambulatory 
aids or limp.  The impression was chronic low back pain, 
mechanical; and magnification of symptoms with diffuse muscle 
weakness from the hips throughout the lower extremities.  The 
examiner stated that he believed some of this was conscious, 
and noted that the MRI showed no evidence of nerve root 
irritation.  The MRI of the lumbar spine showed a 
straightening of the normal lumbar lordotic curvature; 
vertebral body height and alignment maintained; and normal 
intervertebral disk spaces.  The conus terminated at L2, and 
there was disk desiccation at L3-L4 through L5-S1, and a 
hemangioma of the T11 vertebral body.  The MRI impression was 
multi-level degenerative changes of the lumbar spine most 
pronounced at L4-L5 and L5-S1, with no central canal or 
neural foraminal compromise present.  There also was 
straightening of the normal lumbar lordotic curvature, seen 
with muscle spasm or patient positioning. 

As noted, for the period prior to August 14, 2004, the 
veteran was rated as 20 percent disabling under 5295.  In 
order to receive a 40 percent rating under DC 5295, the 
evidence must show severe listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic change, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

The August 2003 VA examination report shows some limitation 
of forward bending, with flexion to 75 degrees.  However, 
there was no loss of lateral motion, as lateral motion was 30 
degrees on the right and 50 degrees on the left.  The MRI 
also showed no evidence of degenerative disk disease in the 
lumbosacral spine.  In addition, there were no findings of 
severe listing of whole spine, positive Goldthwaite's sign, 
or abnormal mobility on forced motion.  While 50 degrees of 
left lateral motion is beyond the normal range of 30 degrees, 
the examiner did not report this to be abnormal mobility on 
forced motion.  Thus, the evidence does not show that the 
veteran's symptoms warranted a rating higher than 20 percent 
under DC 5295 prior to August 2004.

With respect to the revised rating criteria, forward flexion 
of the thoracolumbar spine was not to 30 degrees or less.  As 
noted above, the veteran had forward flexion to 75 degrees.  
There were no findings of ankylosis.  Based on the above 
medical findings, the Board finds that for the period prior 
to August 14, 2004, the veteran's musculoligamentous sprain, 
lumbosacral sprain did not warrant a rating higher than 20 
percent under either the old or new criteria.  The veteran's 
symptoms also did not warrant a separate rating for 
neurological symptoms.  Although the August 2003 VA 
examination report showed positive straight leg signs and 
decreased sensation on the lateral aspect of the left leg to 
pinprick, the examiner did not find any neurological 
disorders in the lumbar spine.  The radiology report also did 
not show any neurological disorders.

As previously described, the veteran's musculoligamentous 
sprain, lumbosacral sprain is currently rated as 40 percent 
disabling under DC 5237, effective August 14, 2004.  In order 
to receive a 50 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine, there must be 
unfavorable ankylosis of the entire thoracolumbar spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease.  

Although the evidence shows that the veteran has limitation 
of motion of the lumbar spine, there are no medical findings 
of ankylosis.  (Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Dorland's Illustrated Medical Dictionary, 29th 
ed, p.86).  Thus, a rating higher than 40 percent under DC 
5237 for thoracolumbar strain is not warranted.

A separate evaluation for neurological abnormalities also is 
not warranted under the current criteria for rating the 
lumbar spine.  The August 2004 VA examination report shows 
findings of muscle weakness and decreased sharp sensation in 
both lower extremities.  However, the examiner found some of 
this to be conscious, noting that the MRI did not show nerve 
root irritation.  The MRI also shows no central canal or 
neural foraminal compromise present in the lumbar spine.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbosacral spine, which 
is an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of flare-ups with 
repetitive use of the lumbar spine requiring bed rest, 
difficulty bathing and dressing, and inability to do 
household chores, as well as objective evidence of muscle 
weakness, tenderness to palpation, and some limitation of 
motion.  As noted, however, the veteran's present level of 
disability, including functional loss due to pain, is 
contemplated by the 20 and 40 percent ratings assigned 
throughout the appeal period.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Dr. Meyer indicated that it did 
not look like the veteran could hold down a job on a  regular 
basis due to a combination of problems, including cervical 
and back pain, hypertension, and possible depression.  The 
veteran reported on the August 2004 VA examination report 
that he has been unemployed for a year because of his back 
pain and that 30 days in a year he is on bed rest, though 
this is not prescribed by a physician.  However, he also 
stated on a July 2004 VA outpatient treatment report that he 
had a background in communications engineering and was 
pursuing Vocational Rehabilitation to make himself more 
marketable.  A July 2004 VA treatment record showed that the 
veteran had been unemployed for one year.  It was noted that 
he planned to go to school in August for further training to 
make himself more marketable.  While the veteran has 
demonstrated that his lumbosacral strain affects his 
employability, the evidence does not rise to the level of 
marked interference with employment, or frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating under DC 5295 for the period prior to August 
14, 2004; and a 40 percent rating under DC 5237 for the 
period subsequent to August 14, 2004 for musculoligamentous 
sprain, lumbosacral sprain.  See 38 C.F.R. § 4.7.  Thus, the 
veteran's claim for an increased rating is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for musculoligamentous 
sprain, lumbosacral sprain, rated as 20 percent disabling 
prior to August 14, 2004, is denied.

Entitlement to an increased rating for musculoligamentous 
sprain, lumbosacral sprain, rated as 40 percent disabling 
from August 14, 2004, forward, is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


